FILED: QUEENS COUNTY CLERK 09/09/2016 01:38 PM                              INDEX NO. 710813/2016
        CaseNO.
NYSCEF DOC.   1:21-cv-00804-ENV-RLM
                 13                 Document 1-13 Filed 02/12/21 PageRECEIVED
                                                                      1 of 3 PageID #: 98
                                                                               NYSCEF: 09/09/2016
Case 1:21-cv-00804-ENV-RLM Document 1-13 Filed 02/12/21 Page 2 of 3 PageID #: 99
Case 1:21-cv-00804-ENV-RLM Document 1-13 Filed 02/12/21 Page 3 of 3 PageID #: 100
